DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 24 recites “the mixed-matrix membrane of claim 15” at lines 2-3. However, this renders the claim language indefinite since claim 15 is directed to a method of fabricating a mixed-matrix membrane module and not to a mixed-matrix membrane itself. Thus, it is not clear what is intended to be encompassed by the claim language.
	Claim 25 is likewise rejected due to its dependence from claim 24.
	The Examiner notes that this rejection could be overcome by amending claim 24 to recite “the mixed-matrix membrane of claim 19”.

Allowable Subject Matter

5.	Claims 1-23 are allowed.

6.	Claims 24 and 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

7.	The following is a statement of reasons for the indication of allowable subject matter:

Long et al. (US 2019/0247804 A1) discloses a method for fabricating a mixed-matrix membrane comprising imidizing a poly(amic acid) to produce a polyimide (see paragraphs [0148]-[0149]), forming a casting solution comprising the polyimide and a metal organic framework (MOF) (see paragraph [0116]), and producing a mixed matrix membrane by coating the casting solution onto a support (glass plate, see paragraph [0116]) at the abstract and paragraphs [0005]-[0006], [0116] and [0148]-[0149]. Long et al. also teaches the mixed matric membrane being used for gas separations including propylene/propane at paragraphs [0107]-[0111].
	However, Long et al. teaches the polyimide and MOF being formed prior to casting and does not teach the recited in situ method for forming the mixed matrix membrane.
	Long et al. also fails to expressly teach the support remaining with the mixed matrix membrane, but Al-Maythalony et al. (US 2018/0304193 A1) teaches providing a porous support for polyimide/MOF mixed matrix membranes at the abstract and paragraphs [0105]-[0108], [0118]-[0120] and [0123]. It would have been obvious to one of ordinary skill in the art to incorporate such a support for increased mechanical strength.
	The publication “Interfacial Synthetic Approach for Constructing Metal-Organic Framework Crystals Using Metal Ion-Doped Polymer Substrate” (hereinafter “the Tsuruoka et al. publication”) discloses an in situ method for fabricating a composite polyimide/MOF membrane (see page 2475 at the paragraph bridging the first and second columns) comprising casting a polyimide polymer, hydrolyzing the polyimide polymer with a base (potassium hydroxide) to produce a poly(amic acid)-salt film, exchanging salt ions  in the poly(amic acid)-salt film with metal (aluminum) ions in an aqueous metal salt (aluminum chloride) solution to produce a poly(amic acid)-metal salt film, and treating the poly(amic acid)-metal salt film with an organic linker to produce MOF nanoparticles in situ at the abstract, Fig. 1, page 2472, first column, first paragraph to page 2473, first column, last full paragraph, and page 2475, first column, first full paragraph to second column, first full paragraph.
	However, the Tsuruoka et al. publication is directed to producing MOF crystals and does not teach the step of imidizing the treated poly(amic acid)-metal salt to produce a polyimide/MOF mixed-matrix membrane. Furthermore, performing such a step would go against the teaching of the reference since the reference is directed to producing MOF crystals with a controlled thickness on the surface of a polyimide support (see e.g. Fig. 1) and not to a membrane wherein the MOF nanoparticles are dispersed in the polyimide.
	Chu et al. (US 2020/0276542 A1) discloses incorporating a metal into a polyimide by adding a metal salt to a solution of poly(amic acid), casting the resultant solution, and subsequently imidizing the poly(amic acid) to from the polyimide having metal incorporated therein at paragraph [0025].
	However, Chu et al. is directed to incorporating a metal into a polyimide and not to mixed matrix membrane comprising MOF dispersed in the polyimide. Furthermore, the polyimide of Chu et al. is subsequently carbonized to form a carbon molecular sieve membrane containing the metal. 
	The prior art made of record does not teach or fairly suggest the in situ method for fabricating a mixed matrix membrane of claim 1 comprising the recited steps. Nor does the prior art made of record does not teach or fairly suggest a mixed matrix membrane fabricated by the method of claim 1.

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
August 11, 2022